Case 2:14-cv-00120-KM-MAH Document 210 Filed 09/04/21 Page 1 of 1 PageID: 2885


  Newark                                              Ras J. Baraka
                                                      Mayor




  Department of Law                                 Kenyatta Stewart
                                                    Corporation Counsel

  920 Broad Street                                   Gary S. Lipshutz
  Room 316                                           First Assistant Corporation Counsel
  Newark NJ 07102                                    Direct Dial (973) 733-5945
  973-733-3880 Main                                  lipshutzg@ci.newark.nj.us
  973 733-5394 Fax




                                         September 4, 2021

 Via ECF
 Hon. Michael A. Hammer, U.S.M.J.
 United States District Court
 District of New Jersey
 Martin Luther King Jr. Federal Building and Court House
 Newark, New Jersey 07102

         Re:      Lee Evans v. City of Newark et al.
                  CIVIL ACTION NO. 14-cv-120 (KM-MAH)

         City of Newark defendants’ letter update on 30(b)6 depositions [D.E. 209]

 Dear Judge Hammer:

       Your Honor asked for an update on the scheduling of the City of Newark
 designee depositions.

         The parties have agreed on October 4 and/or 5, 2021.

         Thank you for Your Honor’s patience.

                                         Respectfully,

                                         Kenyatta Stewart
                                         Corporation Counsel

                                         By: /s/ Gary S. Lipshutz
                                          Gary S. Lipshutz
                                          First Assistant Corporation Counsel
 /GSL
